NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                        ERYKA JIMENEZ, Appellant.

                             No. 1 CA-CR 16-0533
                               FILED 5-23-2017


           Appeal from the Superior Court in Yavapai County
                        No. V1300CR201580348
                The Honorable Michael R. Bluff, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Law Office of Nicole Farnum, Phoenix
By Nicole T. Farnum
Counsel for Appellant
                            STATE v. JIMENEZ
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge Peter B. Swann and Judge Donn Kessler joined.


C A T T A N I, Judge:

¶1            Eryka Jimenez appeals her conviction of facilitated
shoplifting, a class 4 felony, and the resulting imposition of probation.
Jimenez’s counsel filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), certifying that, after
a diligent search of the record, she found no arguable question of law that
was not frivolous. Jimenez was given the opportunity to file a
supplemental brief, but did not do so. Counsel asks this court to search the
record for reversible error. See State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App.
1999). After reviewing the record, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2              One evening in early July 2014, Jimenez and a friend went to
a retail clothing store in Sedona. Soon after entering the store, Jimenez took
a blouse on a hanger from a standing rack. She then walked behind the
rack and appeared to replace the hanger without the blouse on it. A
surveillance video showed Jimenez (who was partially concealed behind
the rack) drop her purse strap off her left shoulder and move her right arm
across her body, consistent with placing an item in her purse. She then
emerged from behind the rack without the blouse.

¶3            The store’s loss prevention officer observed Jimenez’s actions
and followed her on video and in person as she continued to shop for
approximately 20 minutes. When Jimenez left the store without paying for
the blouse, the loss prevention officer followed her out and confronted her
in the parking lot. Jimenez denied having the blouse and, after an
altercation, she and her friend drove away. The loss prevention officer
called the police, and Jimenez was arrested the next day and charged with
facilitated shoplifting. See Ariz. Rev. Stat. § 13-1805(A)(1), (I) (defining
facilitated shoplifting, a class 4 felony, as shoplifting during which the
defendant “uses an artifice, instrument, container, device or other article




                                       2
                           STATE v. JIMENEZ
                           Decision of the Court

with the intent to facilitate shoplifting”).1 A jury found her guilty, and the
court suspended sentence and imposed 3 years’ probation. Jimenez timely
appealed.

                               DISCUSSION

¶4           We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none.

¶5            Jimenez was present and represented by counsel at all critical
stages of the proceedings against her. The record reflects that the superior
court afforded Jimenez all her constitutional and statutory rights, and that
the proceedings were conducted in accordance with the Arizona Rules of
Criminal Procedure. The court conducted appropriate pretrial hearings,
and the evidence presented at trial and summarized above was sufficient
to support the jury’s guilty verdict. Jimenez’s term of probation falls within
the range prescribed by law.

                              CONCLUSION

¶6             Jimenez’s conviction and the imposition of probation are
affirmed. After the filing of this decision, defense counsel’s obligations
pertaining to Jimenez’s representation in this appeal will end after
informing Jimenez of the outcome of this appeal and her future options,
unless counsel’s review reveals an issue appropriate for submission to the
Arizona Supreme Court by petition for review. See State v. Shattuck, 140
Ariz. 582, 584–85 (1984). Jimenez shall have 30 days from the date of this
decision to proceed, if she desires, with a pro se motion for reconsideration
or petition for review.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




1     Absent material revisions after the relevant date, we cite a statute’s
current version.


                                        3